


110 HR 3627 IH: Connect The Nation

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3627
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Space (for
			 himself, Mrs. Boyda of Kansas, and
			 Mr. Arcuri) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To promote the deployment and adoption of
		  telecommunications services and information technologies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Connect The Nation
			 Act.
		2.FindingsCongress finds the following:
			(1)The deployment and
			 adoption of broadband service and information technology has resulted in
			 enhanced economic development and public safety for communities across the
			 Nation, improved health care and educational opportunities, and a better
			 quality of life for all Americans.
			(2)Continued progress
			 in the deployment and adoption of broadband and other advanced information
			 services is vital to ensuring that our Nation remains competitive and continues
			 to create business and job growth.
			(3)The Federal
			 Government should also recognize and encourage complementary state efforts to
			 improve the quality and usefulness of broadband data and should encourage and
			 support the partnership of the public and private sectors in the continued
			 growth of broadband service and information technology for the residents and
			 businesses of the Nation.
			3.Encouraging State
			 initiatives to improve broadband
			(a)PurposesThe
			 purposes of this section are—
				(1)to
			 ensure that all citizens and businesses in a State have access to affordable
			 and reliable broadband service;
				(2)to achieve
			 improved technology literacy, increased computer ownership, and home broadband
			 use among such citizens and businesses;
				(3)to establish and
			 empower local grassroots technology teams in each State to plan for improved
			 technology use across multiple community sectors; and
				(4)to establish and
			 sustain an environment ripe for broadband service and information technology
			 investment.
				(b)Establishment of
			 State Broadband Data and Development Grant Program
				(1)In
			 generalThe Secretary shall award grants, taking into account the
			 results of the peer review process under subsection (d), to eligible entities
			 for the development and implementation of statewide initiatives to identify and
			 track the availability and adoption of broadband service within each
			 State.
				(2)Competitive
			 basisAny grant under this section shall be awarded on a
			 competitive basis.
				(c)EligibilityTo
			 be eligible to receive a grant under subsection (b), an eligible entity
			 shall—
				(1)submit an
			 application to the Secretary, at such time, in such manner, and containing such
			 information as the Secretary may require; and
				(2)agree to
			 contribute matching non-Federal funds in an amount equal to not less than 20
			 percent of the total amount of the grant.
				(d)Peer
			 Review
				(1)In
			 generalThe Secretary shall by regulation require appropriate
			 technical and scientific peer review of applications made for grants under this
			 section.
				(2)Review
			 proceduresThe regulations required under paragraph (1) shall
			 require that any technical and scientific peer review group—
					(A)be provided a
			 written description of the grant to be reviewed;
					(B)provide the
			 results of any review by such group to the Secretary; and
					(C)certify that such
			 group will enter into voluntary nondisclosure agreements as necessary to
			 prevent the unauthorized disclosure of confidential and propriety information
			 provided by broadband service providers in connection with projects funded by
			 any such grant.
					(e)Use of
			 FundsA grant awarded to an eligible entity under subsection (b)
			 shall be used—
				(1)to
			 provide a baseline assessment of broadband service deployment in each
			 State;
				(2)to identify and
			 track—
					(A)areas in each
			 State that have low levels of broadband service deployment;
					(B)the rate at which
			 residential and business customers adopt broadband service and other related
			 information technology services; and
					(C)possible suppliers
			 of such services;
					(3)to
			 identify barriers to the adoption by individuals and businesses of broadband
			 service and related information technology services, including whether or
			 not—
					(A)the demand for such
			 services is absent; and
					(B)the supply for
			 such services is capable of meeting the demand for such services;
					(4)to create and
			 facilitate in each county or designated region in a State a local technology
			 planning team—
					(A)with members
			 representing a cross section of the community, including representatives of
			 business, telecommunications labor organizations, K–12 education, health care,
			 libraries, higher education, community-based organizations, local government,
			 tourism, parks and recreation, and agriculture; and
					(B)which
			 shall—
						(i)measure technology
			 use across relevant community sectors;
						(ii)set
			 goals for improved technology use within each sector; and
						(iii)develop a
			 tactical business plan for achieving the local technology planning team’s
			 goals, with specific recommendations for online application development and
			 demand creation;
						(5)to
			 work collaboratively with broadband service providers and information
			 technology companies to encourage deployment and use, especially in unserved
			 and underserved areas, through the use of local demand aggregation, mapping
			 analysis, and the creation of market intelligence to improve the business case
			 for providers to deploy;
				(6)to establish
			 programs to improve computer ownership and Internet access for unserved and
			 underserved populations;
				(7)to collect and
			 analyze detailed market data concerning the use and demand for broadband
			 service and related information technology services;
				(8)to
			 facilitate information exchange regarding the use and demand for broadband
			 service between public and private sectors; and
				(9)to create within
			 each State a geographic inventory map of broadband service, which shall—
					(A)identify gaps in
			 such service through a method of geographic information system mapping of
			 service availability at the census block level; and
					(B)provide a baseline
			 assessment of statewide broadband deployment in terms of households with
			 high-speed availability.
					(f)Participation
			 LimitFor each State, an eligible entity may not receive a new
			 grant under this section to fund the activities described in subsection (e)
			 within such State if such organization obtained prior grant awards under this
			 section to fund the same activities in that State in each of the previous 4
			 consecutive years.
			(g)ReportEach
			 recipient of a grant under subsection (b) shall submit a report on the use of
			 the funds provided by the grant to the Secretary not later than 1 year after
			 the funds were received.
			(h)DefinitionsIn
			 this section:
				(1)Broadband
			 ServiceThe term broadband service means any service
			 that connects to the public Internet that provides a data transmission-rate
			 equivalent to at least 200 kilobits per second or any successor
			 transmission-rate established by the Federal Communications Commission, in at
			 least 1 direction.
				(2)Eligible
			 EntityThe term eligible entity means a nonprofit
			 organization—
					(A)that is selected by
			 a State to work in partnership with State agencies and private sector partners
			 in identifying and tracking the availability and adoption of broadband service
			 within each State;
					(B)that has an
			 established competency and proven record of working with public and private
			 sectors to accomplish widescale deployment and adoption of broadband service
			 and information technology; and
					(C)the board of
			 directors of which is not composed of a majority of individuals who are also
			 employed by, or otherwise associated with, any Federal, State, or local
			 government or any Federal, State, or local agency.
					(3)Nonprofit
			 OrganizationThe term nonprofit organization means
			 an organization—
					(A)described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax
			 under section 501(a) of such Code; and
					(B)no part of the net
			 earnings of which inures to the benefit of any member, founder, contributor, or
			 individual.
					(4)SecretaryThe
			 term Secretary means the Secretary of Commerce.
				(5)StateThe
			 term State means each State, the District of Columbia, the
			 Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin
			 Islands, and federally recognized Indian tribes.
				(i)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $40,000,000 for each of fiscal years 2008 through 2012.
			(j)No Regulatory
			 AuthorityNothing in this Act shall be construed as giving any
			 public or private entity established or affected by this Act any regulatory
			 jurisdiction or oversight authority over providers of broadband service or
			 information technology.
			
